Attorney Grievance Commission of Maryland v. Christopher W. Poverman, Miscellaneous
Docket AG No. 2, September Term, 2014.

ATTORNEY DISCIPLINARY PROCEEDINGS – RECIPROCAL DISCIPLINE –
INDEFINITE SUSPENSION: An indefinite suspension with the right to apply for
reinstatement after one year is the appropriate sanction in a reciprocal discipline action
involving an attorney who was publicly reprimanded in Delaware for failing to fulfill a
continuing legal education requirement, making a knowing misrepresentation on an annual
registration statement, and repeatedly failing to respond to a disciplinary authority.
Argued: October 2, 2014

                              IN THE COURT OF APPEALS

                                   OF MARYLAND



                                 Misc. Docket AG No. 2

                                 September Term, 2014



                          ATTORNEY GRIEVANCE COMMISSION
                                  OF MARYLAND

                                          v.

                             CHRISTOPHER W. POVERMAN




                                     Barbera, C.J.
                                     Harrell
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts,

                                        JJ.



                                 Opinion by Adkins, J.



                               Filed: November 21, 2014
       In this reciprocal attorney discipline action, the Attorney Grievance Commission

(“AGC”) of Maryland, acting through Bar Counsel, asks us to disbar Christopher W.

Poverman. On November 7, 2013, the Delaware Supreme Court ordered that Poverman

be publicly reprimanded.

       Admitted to the Delaware Bar on March 8, 1991, Poverman was on inactive status

from 1999 to 2005. After he failed to file a 2005 Annual Registration Statement, the

Delaware Supreme Court issued Poverman a show cause order and directed him to appear

before them. When Poverman did not appear, he was suspended from the Delaware Bar.

Nearly four years later, Poverman filed a petition for reinstatement, which was granted.

       By 2013, there were two petitions for disciplinary action pending against Poverman.

In case 2012-0228-B (“CLE case”), the Delaware Office of Disciplinary Counsel (“ODC”)

averred that Poverman violated Delaware Lawyers’ Rules of Professional Conduct

(“DLRPC”) 3.4(c)1 and 8.4(d). In case 108242-B (“registration case”), ODC averred that

Poverman violated DLRPC 8.4(c) and (d).2 Poverman filed a response in the CLE case but

never filed a response in the registration case.


       1
           Rule 3.4. Fairness to Opposing Party and Counsel.
                A lawyer shall not:
                                                 ***
                (c) knowingly disobey an obligation under the rules of a
                tribunal, except for an open refusal based on an assertion that
                no valid obligation exists[.]
       2
           Rule 8.4. Misconduct.
                It is professional misconduct for a lawyer to:
                                                 ***
                (c) engage in conduct involving dishonesty, fraud, deceit or
                misrepresentation;
      On June 10, 2013, the Delaware Supreme Court’s Board on Professional

Responsibility (“Board”) conducted a hearing regarding the two petitions. Prior to the

hearing, Poverman admitted to all violations. Therefore, the hearing—at which Poverman

was the only witness—focused on the appropriate sanctions for those violations. Following

the hearing, the Board issued findings of fact, conclusions of law, and a recommended

sanction.

        THE BOARD’S FINDINGS OF FACT, CONCLUSIONS OF LAW,
                  AND RECOMMENDED SANCTION

                                       CLE Case

      Poverman did not complete his 2011 continuing legal education (“CLE”)

requirement by the February 1, 2012 deadline. In June, July, and August 2012, the CLE

Commission sent Poverman several letters and emails regarding his noncompliance.

Poverman did not respond to any of this correspondence.         Consequently, the CLE

Commission sent a statement of noncompliance to ODC and a notice and copy to

Poverman.

      On August 23, 2012, ODC attorney, Patricia Schwartz, notified Poverman that the

CLE Commission had referred the matter to ODC. At that time, Poverman provided ODC

his Baltimore office address and cell phone number. On August 24, 2012, Schwartz sent

a letter to Poverman at that address, requesting proof of CLE compliance by September 7,

2012. Poverman did not respond to this letter, and he denies having received it. Schwartz




             (d) engage in conduct that is prejudicial to the administration
             of justice[.]
                                           2
sent a September 19, 2012 follow-up letter to Poverman’s Baltimore office, citing her

August 24 letter and reminding Poverman of ODC’s request and his duty, under DLRPC

Rule 8.1(b), to respond. Poverman did not respond to this letter either.

       After Poverman failed to respond to two letters from ODC, Jennifer-Kate Aaronson,

Chief Counsel of ODC, intervened and sent another letter to Poverman’s Baltimore office

on October 26, 2012. The letter referred to the August 24 and September 19, 2012 letters,

highlighted Poverman’s violation of 8.1(b), and informed Poverman of a formal ODC

investigation and a scheduled presentation to ODC’s Preliminary Review Committee

(“PRC”). Poverman, again, did not respond.

       Poverman finally called ODC on November 21, 2012 and admitted that he received

the September 19 and October 26, 2012 letters. He committed to contacting the CLE

Commission and devising a plan to correct his CLE deficiency.

       Poverman contacted the CLE Commission on December 6, 2012 and agreed to

complete his outstanding CLE by no later than December 31, 2012. Notwithstanding two

email reminders from the CLE Commission, Poverman neither completed the CLE by

December 31, 2012 nor communicated with the CLE Commission or ODC to let them

know he would not fulfill his commitment.

       On February 18, 2013, ODC sent a notice to Poverman’s Baltimore office, advising

that ODC would present its case to the PRC on March 6, 2013 and summarizing the petition

to be filed against him. ODC offered Poverman a private admonition and two years’ private

probation if he consented in writing. On March 12, 2013, ODC sent another letter to

Poverman’s Baltimore office, advising that the PRC found probable cause to support a

                                             3
petition for discipline, and again offering a private admonition with private probation.

Poverman did not accept the offer. Ultimately, he completed the CLE on May 15, 2013,

over one year after the deadline.

       The Board concluded that Poverman violated DLRPC 3.4(c) and 8.4(d) because he

failed to satisfy his 2011 CLE requirement and repeatedly ignored correspondence from

the CLE Commission and ODC.

                                    Registration Case

       Poverman failed to complete his 2013 Annual Registration Statement by the March

1, 2013 deadline. On March 12, 2013, the Delaware Supreme Court issued an order

directing Poverman to appear before the court and show cause why he should not be

suspended or sanctioned for such failure. ODC sent the show cause order to Poverman’s

Baltimore office on March 19, 2013. On March 27, 2013, the date on which he was due to

appear before the court to respond to the show cause order, Poverman called Cathy

Howard, Clerk of the Supreme Court, and advised her that he would complete his

registration statement online.

       Based on their conversation, Howard believed that Poverman had suffered two

strokes, which hindered his completion of the registration statement. On the same day,

Howard sent an email to ODC relaying that Poverman had experienced two strokes and

that he would complete the registration prior to his scheduled appearance before the

Supreme Court. On April 9, 2013, Poverman repeated this assertion to the ODC in an

email, stating that he had a “second stroke” in December 2012. Poverman, however, was

never formally diagnosed as having suffered a stroke.

                                           4
       Poverman completed his 2013 registration statement on March 27, 2013. When

completing the application, he certified that:

               [T]here are no charges pending or threatened against me before
               any Court, the Board on Professional Responsibility, or any
               other similar disciplinary agency in this or any other
               jurisdiction. I further certify that I do not know of any facts
               respecting my conduct which would result in the filing of
               charges or disciplinary action against me.

The Board found that Poverman knew this certification was false:

               [A]t the time [Poverman] made that certification in his 2013
               Annual Registration Statement, he was aware of his failure to
               complete CLE as required, and was on notice of ODC’s open
               investigation of the CLE deficiency as referred to ODC by the
               CLE Commission in August 2012. [Poverman] was aware that
               the ODC had planned to present his case to the PRC in October
               2012, and that he did not follow through on a corrective action
               plan he agreed to by December 31, 2012. ODC sent notice, to
               the address provided by [Poverman], that ODC was again
               presenting its case to the PRC in March 2013. By the time he
               filed the Annual Registration on March 27, 2013, [Poverman]
               had not yet completed his CLE requirements for 2011.

       The Board concluded that Poverman violated DLRPC 8.4(c) and (d) when he made

the false certification.

                                    Delaware Sanction

       In determining what sanction to recommend, the Board considered the American

Bar Association’s Standards for Imposing Lawyer Sanctions (1992), which outlines four

factors to apply when evaluating misconduct by lawyers: (1) the ethical duties violated by

the lawyer; (2) the lawyer’s mental state; (3) the potential or actual injury caused by the

lawyer’s misconduct; and (4) the existence of aggravating or mitigating factors.



                                                 5
      First, the Board concluded that by violating DLRPC 3.4(c), 8.4(c), and 8.4(d),

Poverman violated duties owed to the legal system and the legal profession. Second, the

Board determined Poverman’s mental state was “knowing” with respect to failing to

complete his CLE, disregarding communications from the CLE Commission, and making

a false certification on his 2013 registration statement. Third, although it acknowledged

that no client was injured as a result of Poverman’s misconduct, the Board concluded that

Poverman’s transgressions “can cause potential harm to the integrity of the legal system.”

Fourth, and finally, when reviewing aggravating and mitigating factors, the Board

highlighted that Poverman exhibited a pattern of misconduct, committed multiple offenses,

obstructed the efforts of ODC by repeatedly ignoring their directions, and trivialized his

noncooperation with ODC. Recognizing that Poverman cited during the hearing a number

of “personal problems,” the Board emphasized those problems were “years old” and did

not account for his “recalcitrance” and repeated noncompliance with rules and orders.

      Ultimately, the Board recommended a public reprimand with the condition that

Poverman pay both the CLE Commission late fees and ODC costs. Neither Poverman nor

ODC filed objections to the Board’s Report.

      On November 7, 2013, the Delaware Supreme Court issued an Order approving the

Board’s Report and imposing a public reprimand with two conditions: (i) Poverman would

undergo a mental health evaluation and monitoring by the Delaware Lawyers Assistance

Program if he did not seek inactive status within thirty days; and (ii) Poverman would pay

the CLE Commission late fees and ODC costs.

                   MARYLAND DISCIPLINARY PROCEEDING

                                              6
       Based on the Delaware sanction, Bar Counsel initiated the present reciprocal

disciplinary proceeding by filing a Petition for Disciplinary or Remedial Action on March

18, 2014. In the Petition, Bar Counsel averred that Poverman engaged in professional

misconduct as defined in Maryland Rule 16-701(i)3 and that he violated Maryland

Lawyers’ Rules of Professional Conduct (“MLRPC”) 8.1(a) and (b)4 and 8.4 (a), (c), and

(d)5. The following day, this Court issued an order directing the parties to show cause why,



       3
           Md. Rule 16-701 Definitions.
                                                  ***
                (i) Professional Misconduct. “Professional misconduct” or
                “misconduct” has the meaning set forth in Rule 8.4 of the
                Maryland Lawyers’ Rules of Professional Conduct, as adopted
                by Rule 16-812. The term includes the knowing failure to
                respond to a request for information authorized by this Chapter
                without asserting, in writing, a privilege or other basis for such
                failure.
       4
           Rule 8.1. Bar Admission and Disciplinary Matters.
                An applicant for admission or reinstatement to the bar, or a
                lawyer in connection with a bar admission application or in
                connection with a disciplinary matter, shall not:
                (a) knowingly make a false statement of material fact; or
                (b) fail to disclose a fact necessary to correct a
                misapprehension known by the person to have arisen in the
                matter, or knowingly fail to respond to a lawful demand for
                information from an admissions or disciplinary authority,
                except that this Rule does not require disclosure of information
                otherwise protected by Rule 1.6.
       5
           Rule 8.4. Misconduct.
                It is professional misconduct for a lawyer to:
                (a) violate or attempt to violate the Maryland Lawyers’ Rules
                of Professional Conduct, knowingly assist or induce another to
                do so, or do so through the acts of another;
                                              ***
                                                7
based upon the grounds set forth in Maryland Rule 16-773(e),6 this Court should not

impose corresponding discipline.

       Bar Counsel filed its response to our Show Cause Order on May 19, 2014, seeking

disbarment as the corresponding discipline. It argued a substantial deviation from the

Delaware sanction was warranted because Poverman’s “serious misconduct” was “infested

with dishonesty” and involved “repeated intentional dishonest conduct.” Bar Counsel also

directed us to the aggravating factors the Board highlighted.

       On May 27, 2014, Poverman, representing himself, filed his response. He argued

that although “[i]t is understood that [we] will view the factual findings and conclusions of


                (c) engage in conduct involving dishonesty, fraud, deceit or
                misrepresentation;
                (d) engage in conduct that is prejudicial to the administration
                of justice[.]
       6
           Md. Rule 16-773 Reciprocal Discipline or Inactive Status.
                                                 ***
               (e) Exceptional Circumstances. Reciprocal discipline shall not
               be ordered if Bar Counsel or the attorney demonstrates by clear
               and convincing evidence that:
                      (1) the procedure was so lacking in notice or
                      opportunity to be heard as to constitute a
                      deprivation of due process;
                      (2) there was such infirmity of proof establishing
                      the misconduct as to give rise to a clear
                      conviction that the Court, consistent with its
                      duty, cannot accept as final the determination of
                      misconduct;
                      (3) the imposition of corresponding discipline
                      would result in grave injustice;
                      (4) the conduct established does not constitute
                      misconduct in this State or it warrants
                      substantially different discipline in this State; or
                      (5) the reason for inactive status no longer exists.
                                              8
law of the Delaware Court as conclusive evidence of [his] misconduct,” we are “not

required to impose identical discipline.” Poverman contended that there is a “dearth” of

cases dealing with similar facts. He surmised that this purported lack of similar cases

“could indicate that Maryland would not view a public reprimand as appropriate in this

circumstance.”

        Poverman represented himself at an oral hearing before the Court on October 2,

2014.

                                         DISCUSSION

                                      Standard Of Review

        In reciprocal discipline cases, we generally treat the findings of fact and conclusions

of law of the sister jurisdiction as conclusive evidence of the attorney’s misconduct. Att’y

Grievance Comm’n v. Gordon, 413 Md. 46, 54–55, 991 A.2d 51, 56 (2010); see Md. Rule

16-773(g)7. We are not required, however, to impose the identical sanction as our sister

jurisdiction. See Att’y Grievance Comm’n v. Weiss, 389 Md. 531, 546, 886 A.2d 606, 615

(2005). As we explained in Attorney Grievance Commission v. Whitehead, Maryland Rule



        7
            Md. Rule 16-773(g) Conclusive effect of adjudication.
                Except as provided in subsections (e)(1) and (e)(2) of this Rule,
                a final adjudication in a disciplinary or remedial proceeding by
                another court, agency, or tribunal that an attorney has been
                guilty of professional misconduct or is incapacitated is
                conclusive evidence of that misconduct or incapacity in any
                proceeding under this Chapter. The introduction of such
                evidence does not preclude the Commission or Bar Counsel
                from introducing additional evidence or preclude the attorney
                from introducing evidence or otherwise showing cause why no
                discipline or lesser discipline should be imposed.
                                                9
16-733(f)8 states that we “may impose ‘corresponding discipline,’ not that [we] shall

impose ‘identical discipline.’” 390 Md. 663, 668, 890 A.2d 751, 754 (2006) (emphasis in

original). Also, Maryland Rule 16-773(e) precludes us from imposing reciprocal discipline

if Bar Counsel or the attorney demonstrates by clear and convincing evidence that

“exceptional circumstances” exist. Among other instances, “exceptional circumstances”

exist when the “imposition of corresponding discipline would result in grave injustice,” or

the attorney’s conduct “warrants substantially different discipline in [Maryland].” Md.

Rule 16-773(e).

       When fashioning a sanction in a reciprocal discipline case, we have “the long-

established duty to impose [a sanction] that is consistent with our attorney disciplinary

jurisprudence by assessing, independently, the propriety of the sanction imposed by a sister

jurisdiction, as well as the sanction recommended by Bar Counsel.” Att’y Grievance

Comm’n v. Katz, 429 Md. 308, 317, 55 A.3d 909, 914 (2012) (citation omitted). “[W]e are

concerned with what sanction a lawyer in Maryland could expect in response to similar

conduct, were it to have occurred in Maryland.” Gordon, 413 Md. at 56, 991 A.2d at 57.

Therefore, “we are duty bound to look not only to the sanction imposed by the other



       8
           Md. Rule 16-773(f) Action by Court of Appeals.
               Upon consideration of the petition and any answer to the order
               to show cause, the Court of Appeals may immediately impose
               corresponding discipline or inactive status, may enter an order
               designating a judge pursuant to Rule 16-752 to hold a hearing
               in accordance with Rule 16-757, or may enter any other
               appropriate order. The provisions of Rule 16-760 apply to an
               order under this section that disbars or suspends an attorney or
               that places the attorney on inactive status.
                                              10
jurisdiction but to our own cases as well. The sanction will depend on the unique facts and

circumstances of each case, but with a view toward consistent dispositions for similar

misconduct.” Id. (citation and internal quotation marks omitted). In order to avoid

inconsistent sanctions, “we need not follow the original jurisdiction’s sanction when our

cases demonstrate that we would apply a different sanction, had the conduct occurred or

the case originated here.” Id. at 57, 991 A.2d at 57 (citation omitted).

       There is at least one exception to the rule that we should deviate from the sanction

of the sister jurisdiction when the sanction would be different had the misconduct occurred

in Maryland. In Attorney Grievance Commission v. Ayres-Fountain, 379 Md. 44, 838 A.2d
1238 (2003), another reciprocal discipline action based on misconduct in Delaware, we

suspended Ayres-Fountain for three years just as the Delaware Supreme Court had done.

Ayres-Fountain admitted that, in addition to other transgressions, she falsely represented

to the Delaware Supreme Court that she had timely filed and paid all federal, state, and

local payroll, gross receipts, and income taxes between 1996 and 2000. Id. at 47, 838 A.2d

at 1240. Ultimately, we determined it was appropriate to impose the identical sanction as

the Delaware Supreme Court, concluding:

              [W]here a respondent’s most serious misconduct involves
              misrepresentations, and those misrepresentations are to the
              Supreme Court of the State in which he or she principally
              practices and that sanctioned him or her, it ordinarily is
              appropriate to defer to that court, notwithstanding that the
              sanction it imposed is not identical to the one that may have
              been imposed by this Court were the same conduct to have
              occurred in this State.

Id. at 59, 838 A.2d at 1247 (emphasis added).


                                             11
      The Ayres-Fountain exception does not apply to this case because there is no

evidence that Poverman principally practiced in Delaware when he made the false

certification to the Delaware Supreme Court. Therefore, we conclude we are not required,

under Ayres-Fountain, to impose the identical sanction.

                                  MLRPC Violations

      The Board concluded that Poverman violated DLRPC 3.4(c), 8.4(c), and 8.4(d).

DLRPC 8.4(c) and 8.4(d) directly correspond to MLRPC 8.4(c) and 8.4(d). DLRPC 3.4(c),

however, has no MLRPC analogue.9 We conclude that Poverman also violated MLRPC

8.1(b)10 by repeatedly failing to respond to correspondence from the CLE Commission and

ODC even though the Board did not conclude that he violated the MLRPC 8.1(b) analogue,

DLRPC 8.1(b). See Att’y Grievance Comm’n v. Brown, 353 Md. 271, 287, 725 A.2d 1069,

1076 (1999) (concluding that repeated failures to answer Bar Counsel’s requests for

information violated MLRPC 8.1(b)); see also Att’y Grievance Comm’n v. Litman, __ Md.

__ (2014) (No. 81, Sept. Term 2013) (filed Oct. 21, 2014) (concluding that attorney

violated MLRPC 1.16(a)(1) notwithstanding that Disciplinary Board of the Supreme Court

of Pennsylvania did not conclude that attorney violated the MLRPC analogue,



      9
         Maryland does not have a CLE requirement for practicing attorneys. It does,
however, require bar members to report their pro bono legal services and pay an annual
assessment to the Client Protection Fund. Attorney Reporting Requirements, MdCourts.gov,
http://www.courts.state.md.us/lawyers/attorneyreportingrequirements.html#probono (last
visited Nov. 12, 2014). Failure to satisfy these obligations results in a non-disciplinary
decertification order.
      10
         MLRPC 8.1(b) prohibits an attorney from “fail[ing] to respond to a lawful demand
for information from an admissions or disciplinary authority.”
                                           12
Pennsylvania Rules of Professional Conduct 1.16(a)(1)).         We must determine what

sanction an attorney “could expect in response to [these violations] were [they] to have

occurred in Maryland.”      Gordon, 413 Md. at 56, 991 A.2d at 57.          In making this

determination, we consider any mitigating factors. Id. at 63, 991 A.2d at 61.

                                   Maryland Sanction

       Bar Counsel contends that disbarment is warranted because Poverman made false

representations that were intentionally deceitful. A false representation is intentionally

deceitful when the attorney knew the representation was false. Att’y Grievance Comm’n

v. Siskind, 401 Md. 41, 70, 930 A.2d 328, 345 (2007). Here, Poverman made two false

representations: (1) he told the Clerk of the Supreme Court that he suffered two strokes;

and (2) he certified on his 2013 registration statement that there was no disciplinary action

pending or threatened against him. Bar Counsel contends that it is undisputed that

Poverman knew both of these representations were false. We disagree.

       The Board found Poverman’s mental state was “knowing” only with respect to

failing to complete his CLE, disregarding communications from the CLE Commission, and

making a false certification on his 2013 registration statement. The Board never found

Poverman knew he had not suffered two strokes. Thus, Poverman only made one false

representation that was intentionally deceitful—the false certification.

       As a general matter, when an attorney is intentionally deceitful, “[d]isbarment

ordinarily should be the sanction.” Att’y Grievance Comm’n v. Vanderlinde, 364 Md. 376,

418, 773 A.2d 463, 488 (2001); see also Att’y Grievance Comm’n v. Fader, 431 Md. 395,

438, 66 A.3d 18, 43 (2013) (“[C]andor by a lawyer, in any capacity, is one of the most

                                             13
important character traits of a member of the Bar. . . . When a lawyer lies to a tribunal, he

or she violates a norm that warrants disbarment.”). Because this is not a bright-line rule,

however, see Att’y Grievance Comm’n v. Reinhardt, 391 Md. 209, 225–26, 892 A.2d 533,

542 (2006), we have, in many instances, imposed a sanction less severe than disbarment

when an attorney was intentionally deceitful, see, e.g., Att’y Grievance Comm’n v. Brown,

415 Md. 269, 999 A.2d 1040 (2010) (suspending attorney for ninety days for knowingly

misrepresenting to Bar Counsel and the grantor of a mortgage assigned to attorney’s client

that attorney had prepared a mortgage release and sent it to client); Att’y Grievance

Comm’n v. Tanko, 408 Md. 404, 969 A.2d 1010 (2009) (suspending attorney for sixty days

for knowingly filing expungement petitions that were not ripe); Att’y Grievance Comm’n

v. Maxwell, 307 Md. 600, 516 A.2d 570 (1986) (suspending attorney for ninety days for

making a knowingly false notarization and falsely witnessing a deed); Att’y Grievance

Comm’n v. Levitt, 286 Md. 231, 406 A.2d 1296 (1979) (suspending attorney for one year

for making a knowingly false statement to a judge about a pending case). When fashioning

a sanction for an attorney who was intentionally deceitful, “we must still examine the facts,

circumstances, and mitigation” of the case. Reinhardt, 391 Md. at 226, 892 A.2d at 542

(quoting Att’y Grievance Comm’n v. Lane, 367 Md. 633, 647, 790 A.2d 621, 629 (2002)).

       To support its recommendation of disbarment, Bar Counsel cites three cases in

which this Court disbarred attorneys who made knowingly false representations. The

misconduct of the attorneys in these three cases, however, is more egregious than

Poverman’s.



                                             14
       In Attorney Grievance Commission v. Fader, supra, an attorney committed multiple

offenses. First, he commingled personal and client moneys in two trust accounts, resulting

in an overdrawn trust account. Fader, 431 Md. at 409–10, 66 A.3d at 26–27. Second, he

knowingly misled the Maryland Department of Health and Mental Hygiene’s Office of

Administrative Hearings (“OAH”). Fader’s paralegal submitted a fabricated doctor’s note

with a postponement request, and Fader then “‘overtly misled’ the OAH when he appeared

before the administrative law judge and ‘represented to the OAH that he sought and

received treatment at Sinai Hospital,’ when, in fact he had not.” Id. at 435, 66 A.3d at 42.

Fader made this misrepresentation in the course of representing a plaintiff in a wrongful

termination action.11

       Misusing attorney trust accounts and failing to respond to disciplinary agencies are

both prejudicial to the administration of justice. See Att’y Grievance Comm’n v. Goodman,

426 Md. 115, 128, 43 A.3d 988, 995 (2012) (“[T]he commingling of personal and client

funds, including the failure to maintain a separate trust account, is prejudicial to the

administration of justice.”); Att’y Grievance Comm’n v. Park, 427 Md. 180, 194, 46 A.3d
1153, 1161 (2012) (concluding that attorney’s failure to respond to Bar Counsel’s

attempted communications further contributed to a violation of MLRPC 8.4(d)). Fader’s

misrepresentation, however, was considerably more severe than Poverman’s false

certification because Poverman did not make the false certification during the course of, or



       11
          The Court concluded that Fader violated MLRPC 1.15(a) and (b), 3.3(a)(1) and
(4), 5.3(b), 8.4(a), (c), and (d), as well as Maryland Rules 16-606.1 and 16-607. Att’y
Grievance Comm’n v. Fader, 431 Md. 395, 436, 66 A.3d 18, 42 (2013).
                                            15
in relation to, his representation of a client.12 This is significant because “[i]n selecting a

sanction, we are cognizant of the principle that attorney discipline proceedings are not

instituted to punish an offending lawyer, but rather to protect the public . . . .” Id. at 195,

46 A.3d at 1161 (citation omitted). Also, Fader had been reprimanded “for using marijuana

on an airplane, for transporting drug paraphernalia on the flight, and for making statements

that could be construed by others as a claim by him to be a police officer.” Fader, 431 Md.

at 437, 66 A.3d at 43. The Board found Poverman had no prior disciplinary record.

       In Attorney Grievance Commission v. Joseph, 422 Md. 670, 31 A.3d 137 (2011),

Joseph knowingly misrepresented that he resided in Maryland when seeking pro hac vice

admission in California. Joseph knowingly misstated his home and business addresses on

multiple occasions and in multiple applications. Id. at 688–89, 31 A.3d at 147–48.

Additionally, Joseph knowingly misled not only the California state and federal courts, but

also the California attorney who agreed to sponsor his pro hac vice admission. Id. at 675–

76, 31 A.3d at 140.13 Joseph worked with this attorney on several cases.

       Here, Poverman made one knowing misrepresentation. Although certainly a single

misrepresentation could be grave enough to warrant disbarment, Bar Counsel did not cite,

and the Court has not found, any case in which we disbarred an attorney for a single

instance of falsely certifying that the attorney had no disciplinary action pending or


       12
          The Board found that Poverman was terminated from his of-counsel position with
a small firm in Baltimore on March 11, 2013, two weeks before he made the false
certification.
       13
         The Court concluded that Joseph violated MLRPC 3.3(a)(1) and 8.4(c) and (d).
Att’y Grievance Comm’n v. Joseph, 422 Md. 670, 699, 31 A.3d 137, 154 (2011).
                                              16
threatened against him. Also, the Board did not find that Poverman misled any attorneys

with whom he had worked.

       In Attorney Grievance Commission v. Parsons, 404 Md. 175, 946 A.2d 437 (2008),

Parsons made statements as to his bar status that were knowingly false, and acted to mislead

and defraud investors. In an application to appear pro hac vice in the United States District

Court for the Northern District of Illinois, Parsons knowingly misrepresented that he was

a member in good standing of the District of Columbia Bar. Id. at 178–79, 946 A.2d at

439–40.14    Parsons’s misrepresentation in his pro hac vice application is similar to

Poverman’s false certification because both misrepresentations were made in the course of

completing mandatory disclosures.

       The difference between Parsons and this case, however, is that Parsons also

approved a knowingly fraudulent press release that was issued with the intention of

inducing potential investors to place their assets under the management of the financial

company for which Parsons was president and general counsel. See id. at 182, 946 A.2d

at 441. Although Poverman’s knowing misrepresentation cannot be tolerated and merits a

strong sanction, he made only one knowing misrepresentation and did not mislead any

clients or investors.

       The facts of this case are more akin to Attorney Grievance Commission v. Kepple,

432 Md. 214, 68 A.3d 797 (2013) and Attorney Grievance Commission v. Harrington, 367
Md. 36, 785 A.2d 1260 (2001). In both of these cases, we imposed indefinite suspensions.


        The Court concluded that Parsons violated MLRPC 8.4(b), (c), and (d). Att’y
       14

Grievance Comm’n v. Parsons, 404 Md. 175, 179, 946 A.2d 437, 440 (2008).
                                             17
       Harrington knowingly misled his client that he had filed suit on her behalf, when in

fact he had not. Harrington, 367 Md. at 48, 785 A.2d at 1267. He also failed to respond

to numerous certified letters from the AGC requesting information in connection with

disciplinary investigations. Id. at 51, 785 A.2d at 1269.

       Kepple knowingly received the benefit of in-state tuition at West Virginia

University College of Law while maintaining her primary residence in Maryland. Kepple

was living in West Virginia when she applied to law school, but moved to Maryland prior

to beginning her first semester. Kepple, 432 Md. at 220–21, 68 A.3d at 800–01. Kepple

lived in Maryland for the entire three years of law school but never notified the university

or the law school that she had changed her residence. Id. at 221, 68 A.3d at 801.

       After graduating from law school, Kepple applied for admission to the Maryland

Bar. Id. at 222, 68 A.3d at 802. Question 17 of her application asked whether there had

been “any circumstances or unfavorable incidences in [her] life, whether at school, college,

law school, business or otherwise, which may have a bearing upon [her] character or fitness

to practice law, not called for by the questions contained in this questionnaire or disclosed

in [her] answers?” Id. Kepple answered “no” to this question. Id.

       Ultimately, Kepple was admitted to the Maryland Bar. Id. Thirteen years later, the

AGC received a complaint from Kepple’s ex-husband alleging that Kepple had

manipulated her residency status during law school. Id. at 222–23, 68 A.3d at 802. Bar

Counsel pursued the complaint, and the hearing judge concluded that Kepple violated

MLRPC 8.1(a). Id. at 224, 68 A.3d at 803. Specifically, because he found that Kepple

knew she was erroneously receiving the benefit of in-state tuition throughout law school,

                                             18
the hearing judge also found that she knew that “an unfavorable circumstance or incident

in her life” had occurred, requiring her to answer “yes” to question 17. Id. Prior to this

violation, Kepple had no disciplinary violations during her fourteen-year legal career. Id.

at 231, 68 A.3d at 807.

       Here, Poverman, like Harrington, committed one knowing misrepresentation and

repeatedly failed to respond to lawful requests for information from a disciplinary

authority. Like Kepple, Poverman made a knowing misrepresentation in a disclosure that

was required in order to practice law and—as the Board found—he had no prior

disciplinary record throughout a lengthy legal career. Because Poverman’s conduct falls

within the same category of severity as that of Harrington and Kepple, we conclude that

the appropriate sanction in Maryland is also an indefinite suspension.

       Not all indefinite suspensions are alike, however. The measure of severity of each

will turn on whether we specify a time after which the lawyer may reapply and if so, what

time we assign.15 In Kepple, Bar Counsel recommended indefinite suspension with a right

to apply for reinstatement after no less than one year. Id. at 230, 68 A.3d at 806. The

Court, however, imposed a sanction of indefinite suspension with a right to apply for

reinstatement after no less than thirty days. Id. Critical to the Court’s decision were the

“unique mitigating factors” that weighed in Kepple’s favor. See id. at 230–31, 68 A.3d at

807. First, in her fourteen-year legal career, Kepple had no prior disciplinary violations.

Id. at 231, 68 A.3d at 807. Second, Kepple was “youthful and inexperienced at the time of


       15
         Generally, we impose an indefinite suspension without specifying a time after
which the lawyer may apply for reinstatement when more serious offenses are involved.
                                            19
her misconduct, which bespoke less than fully formed sound judgment.” Id. Third, Kepple

demonstrated remorse for her actions—she contacted her former law school and met with

the Dean to offer repayment for the tuition she should have paid. Id. After balancing the

gravity of Kepple’s misconduct against these mitigating factors, the Court concluded that

indefinite suspension with a right to apply for reinstatement after no less than one year

would be “too harsh.” Id. at 232, 68 A.3d at 807–08.

       Here, we conclude that indefinite suspension with a right to apply for reinstatement

after no less than one year would not be “too harsh.” Although Poverman also has no prior

disciplinary history, the other mitigating factors that applied to Kepple do not apply to him.

Poverman was not “youthful and inexperienced” when he committed the misconduct, and

the Board did not find he made a timely good faith effort to rectify the consequences of his

misconduct. Furthermore, Poverman, unlike Kepple, repeatedly ignored communications

from a disciplinary authority. We conclude that Poverman’s misconduct warrants an

indefinite suspension with a right to apply for reinstatement in one year. We shall so order.

                                         IT IS SO ORDERED; RESPONDENT SHALL
                                         PAY ALL COSTS AS TAXED BY THE
                                         CLERK OF THIS COURT, INCLUDING
                                         THE COSTS OF ALL TRANSCRIPTS,
                                         PURSUANT TO RULE 16–761 FOR WHICH
                                         SUM JUDGMENT IS ENTERED IN FAVOR
                                         OF     THE   ATTORNEY   GRIEVANCE
                                         COMMISSION OF MARYLAND AGAINST
                                         CHRISTOPHER W. POVERMAN.




                                             20